Citation Nr: 0703367	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-03 517A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 28, 1998 Board of Veterans' Appeals (Board) decision 
which denied an effective date earlier than October 9, 1992 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran, who is referred to as the moving party in this 
action, served on active duty from February 1969 to March 
1972.  His Form DD 214 also reflects that he had 2 years, 7 
months, and 7 days of other service.  

This matter comes before the Board following the receipt of 
the moving party's March 1999 statement alleging CUE in a 
January 28, 1998 Board decision.  

Historically, the moving party filed a claim on November 6, 
1987, for service connection for post-traumatic stress 
disorder (PTSD).  This claim was denied in a February 1988 
rating action.  An October 1988 statement from the veteran 
was treated as a notice of disagreement (NOD) by the RO, and 
the claim was again denied in a May 1989 rating decision.  A 
January 1990 Board denial of service connection for PTSD was 
vacated on appeal to the United States Court of Appeals for 
Veterans Claims (Court) and, after obtaining an  Independent 
Medical Expert's Opinion, a March 1992 Board decision granted 
service connection for PTSD.  In a June 1992 rating action, 
the RO awarded the veteran a 30 percent evaluation, effective 
from November 6, 1987.  The moving party did not appeal this 
decision.  

In a June 1993 rating action, the RO denied an increased 
evaluation for PTSD.  The moving party filed an NOD in 
October 1993.  The moving party withdrew his appeal later in 
October 2003.  A November 1993 rating action confirmed and 
continued the 30 percent rating for PTSD.  

In December 1993 the moving party filed a new NOD and, after 
Board remands in June 1994 and June 1995, a November 1995 
rating action granted a 70 percent evaluation for PTSD and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
(the only other service connected disability being residuals 
of an ulcer of the left leg rated noncompensably disabling).  
Both awards were made effective from October 9, 1992.  

The moving party appealed the effective date for the total 
disability rating and the appeal was denied by the Board in 
January 1998.  This Board decision noted that the issue of 
entitlement to an increased evaluation for PTSD had been 
previously remanded in June 1994 and June 1995, however, the 
Board indicated that the RO's grant of TDIU due to service 
connected PTSD was essentially a total grant of the benefits 
sought on appeal, and that the issues of entitlement to an 
increased evaluation for PTSD and entitlement to TDIU were no 
longer for appellate consideration.  

Subsequent to this Board decision, it was determined that the 
award of TDIU does not render moot an increased rating claim.  
While a claim for TDIU may not be considered when a 100 
percent rating is in effect, it does not necessarily follow 
that the reverse is true (i.e., that a claim for a 100 
percent rating for a service connected disability is 
precluded when TDIU has been awarded).  See VAOPGCPREC 6-99 
(1999).  However, because the General Counsel opinion was 
issued after the January 1998 Board decision, there was a 
reasonable basis for the Board to determine that the award of 
TDIU satisfied the appeal in regard to the claim of 
entitlement to an increased evaluation for PTSD.  As such, as 
found in the January 1998 Board decision, that issue is no 
longer in appellate status.  

The Board denied a motion for reconsideration of the January 
1998 Board decision in April 1998.  That denial informed the 
moving party that the Board would review his request for 
revision of the Board decision on the grounds of CUE when 
final regulations regarding revision on the grounds of CUE 
became effective.  In a June 1998 statement, the moving party 
again requested an earlier effective date.  In an October 
1998 response, the RO informed him that his motion for 
reconsideration had been denied in April 1998 and that that 
decision was final.  

In March 1999 the Board informed the moving party that VA had 
published final CUE regulations, provided him with a copy of 
those regulations, and informed him that the Board would not 
consider the February 1998 motion for reconsideration to be a 
CUE motion unless he indicated such desire in writing within 
60 days.  Later in March 1999 the moving party responded that 
he wanted his motion for reconsideration to be considered 
under the provisions of CUE.  

A March 2000 Board decision denied a motion to reverse or 
revise the January 1998 Board decision on the grounds of CUE.  
On appeal to the Court, the March 2000 Board decision was 
vacated and the case was remanded to the Board.  The Court's 
order in June 2001 vacated the decision because, as specified 
in the Appellee's  Motion for Remand, the Board had relied 
upon 38 C.F.R. § 20.1404(b) which had subsequently been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir.  2000). The 
decision was also vacated so that the Board could consider 
the applicability of the newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a February 2002 decision, the Board again denied the 
motion for reversal or revision of the January 1998 Board 
decision on the grounds of CUE.  A November 2002 Court order 
vacated and remanded the February 2002 Board decision.  In a 
Joint Motion for Remand, it was agreed that the Board had not 
considered the moving party's arguments with respect to 38 
C.F.R. §§ 3.156(b) and 3.400(q), as well as the Court's 
decision in Muehl v. West, 13 Vet. App. 159, 161-2 (1999).   

In an April 2003 decision, the Board again denied the motion 
for reversal or revision of the January 1998 Board decision 
on the grounds of CUE.  An August 2006 Court order vacated 
and remanded the April 2003 Board decision, on grounds that 
the Board had not considered whether the June 1998 statement 
from the moving party constituted a second motion for 
reconsideration which remained pending and that, while the 
Board had discussed a November 1992 medical examination in 
light of 38 C.F.R. § 3.156(b), the decision had not addressed 
whether the January 1998 Board decision would have had to 
conclude that other evidence constituted new and material 
evidence, in particular, the October 1992 letter from the 
moving party's wife and VA treatment reports from December 
1992 to November 1994.  Finally, the Court noted that the 
Board had not addressed the applicability of Deshotel v. 
Nicholson, 457 F. 3d 1258 (2006) in regard to the issue of an 
inextricably intertwined TDIU claim prior to October 1992.  

The Board notes that the moving party was previously 
represented by Mark R. Lippman, attorney.  A December 2006 
Report of Contact reflects that the moving party no longer 
wished to be represented by Mr. Lippman, and would henceforth 
represent himself.  

Finally, the Board notes that the January 1998 Board decision 
styled the claim on appeal as "entitlement to an effective 
date prior to October 9, 1992 for a total disability rating 
for post-traumatic stress disorder (PTSD)" and the April 
2003 Board decision phrased the issue as entitlement to an 
earlier effective date for a "total disability rating based 
on individual unemployability."  The Court found in the 
August 2006 order, that the moving party was seeking 
entitlement to a total evaluation from 1987 based either on 
TDIU or the rating criteria for PTSD.  However, as the 
veteran was awarded in the November 1995 rating decision, and 
is currently in receipt of, a total rating based on 
individual unemployability, and only a 70 percent evaluation 
for PTSD based on the rating criteria, the Board has styled 
the issue as reflected on the first page of this decision.  

The Board's January 1998 decision did not consider the issue 
of entitlement to an earlier effective date for a 100 percent 
rating for PTSD, because such a rating had not been granted 
and there could be no question as to the appropriate 
effective date for the rating.



FINDINGS OF FACT

1.  The January 1998 Board decision denied an effective date 
prior to October 9, 1992 for a total rating for PTSD.  

2.  The moving party did not submit a notice of disagreement 
within one year of the August 1992 rating decision which 
denied entitlement to an evaluation in excess of 30 percent 
for PTSD, and that decision became final.    

3.  An October 1992 letter from the moving party's wife, a 
November 1992 VA medical examination report, and VA treatment 
records from December 1992 to November 1994 were either of 
record or constructively of record within the appeal period 
following the August 1992 rating decision and the January 
1998 Board decision should have addressed whether or not 
these records constituted new and material evidence.  

4.  There was no outcome determinative error of fact or law 
in the Board's January 1998 decision finding that entitlement 
to an effective date prior to October 9, 1992 for a total 
disability rating was not warranted.  



CONCLUSION OF LAW

The January 1998 Board decision denying an effective date 
prior to October 9, 1992 for a total disability rating, is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 3.156(b), 20.1400-20.1411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters- The Veterans Claims Assistance Act 
of 2000 (VCAA) and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The Court has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  In the 
December 2006 Report of Contact the moving party indicated 
that he had no further evidence or argument to submit.  In 
any event, review for CUE in a prior Board decision is based 
on the record that existed when that decision was made.  38 
C.F.R. § 20.1403(b).  

II.  Analysis

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2006).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that:  Clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).  

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.  

As a preliminary matter, the Board notes that the August 2006 
Court order instructed that the Board should address whether 
or not the June 1998 statement constituted an outstanding 
motion for reconsideration of the January 1998 Board 
decision.  In this regard, a CUE request cannot lie to a 
Board decision that is still open to direct review.  38 
C.F.R. §§ 20.1100(b), 20.1404(a).  

A motion for reconsideration must be in writing and must 
include the name of the veteran; the name of the claimant or 
appellant if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board decision, or decisions, to be reconsidered.  It 
must also set forth clearly and specifically the alleged 
obvious error, or errors, of fact or law in the applicable 
decision, or decisions, of the Board, or other appropriate 
basis for requesting reconsideration.  38 C.F.R. § 20.1001.  

The June 1998 statement cannot constitute a motion for 
reconsideration, as, although the moving party included his 
name, file number, and alleged that a 1984 report from Dr. M. 
indicated that diagnoses of schizophrenia were erroneous, and 
he had PTSD, the moving party did not cite the Board decision 
for which he was seeking reconsideration.  As such, the June 
1998 statement cannot constitute a motion for 
reconsideration.  38 C.F.R. § 20.1001.  

An October 1998 letter from the RO informed the moving party 
that a motion for reconsideration of the January 1998 Board 
decision had been denied in April 1998 and that that denial 
was final.  

Thus, there is no outstanding motion for reconsideration of 
the January 1998 Board decision.  The remaining question is 
whether the moving party has pointed to an outcome 
determinative error in that final Board decision

The January 1998 Board decision contained the following 
findings of facts:

1.  The veteran's original claim of 
service connection for PTSD was filed in 
November 1987.  

2.  The veteran was granted service 
connection for PTSD by appellate decision 
in March 1992, and by rating action in 
June 1992 the RO assigned a 30 percent  
rating effective from November 1987, the 
date of receipt of the veteran's claim  
for service connection for PTSD.  

3.  Later in June 1992, the veteran was 
notified of the award and provided 
information concerning his right to 
appeal the decision within one year of 
notice.  The veteran did not appeal this 
decision.

4.  By rating decision in August 1992, 
the RO denied a rating in excess of 30 
percent for PTSD.  The veteran was 
notified of the decision later the same 
month and was provided with information 
concerning his right to appeal.  An 
appeal was not filed within one year of 
notice of the adverse decision.

5.  On October 9, 1992, a statement was 
received from the veteran's wife, which 
the RO treated as an application to 
reopen the veteran's claim for an 
increased rating for PTSD.

6.  By rating action in June 1993, the RO 
continued to rate the disability as 30 
percent disabling.

7.  Received in October 1993 was a 
statement from the veteran, which he 
identified as a notice of disagreement 
with the most recent decision regarding 
his claim.

8.  In February 1995, the veteran 
submitted a claim for a total disability 
rating based on individual 
unemployability in connection with his 
service-connected PTSD.   

9.  By rating decision in November 1995, 
the RO assigned a 70 percent rating for 
PTSD and granted a total disability 
rating based on individual employability 
due solely to PTSD, effective from 
October 9, 1992.  

Based upon those findings of fact, the January 1998 
Board decision found that the veteran was not 
entitled to an effective date prior to October 9, 
1992, for a total disability rating.  

The moving party was informed of the June 1992 rating 
decision assigning the initial 30 percent evaluation for PTSD 
by letter that same month, however, no NOD was received 
within one year of that notice.  See 38 C.F.R. §§ 20.302, 
20.1103 (an appeal is initiated by filing an NOD within one 
year of rating action notification, otherwise, the rating 
decision becomes final).  

The moving party contends that a total disability rating 
should have been made effective prior to October 9, 1992, 
because the correspondence from his wife of that date should 
have been construed as an NOD received within one year of the 
June  1992 rating action.

Under governing law and regulations, an NOD must be in 
writing and may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  Not more than one recognized organization, 
attorney or agent will be recognized at any one time in the 
prosecution of a claim.  38 U.S.C.A. § 7105(b)(2).  

In 1992 the moving party was represented by Veterans of 
Foreign Wars of the United States, which was the only 
representative that had been selected by the moving party.  
There was no evidence that his wife was his legal guardian or 
that she was a recognized or accredited representative, 
attorney or agent.  See 38 C.F.R. §§ 14.627, 14.628, 14.629.  
Thus, she had no authority to file an NOD on the moving 
party's behalf pursuant to 38 U.S.C.A. § 7105(b)(2).  

The provisions of 38 C.F.R. § 20.301(a) clarify that an NOD 
may be filed by a claimant's representative if a proper power 
of attorney or declaration of representation is on record or 
is filed with the NOD.  If an appeal is not filed by a person 
listed in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, an NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b).

In this regard, it is alleged that because the moving party 
was given psychotropic medication upon discharge from a 
private medical facility in June 1992 that he was incompetent 
for purposes of commencing his appeal on his own behalf.  
However, in the instant case, the moving party had not been 
rated incompetent at the time of his spouse's letter, and it 
was not shown that his service connected PTSD prevented him 
from filing an appeal.  To the contrary, he had previously 
appealed an RO decision to the Board and the subsequent Board 
decision to the Court.  

The evidence further reflects that he had taken actions 
relating to his claims that would indicate that he was not 
mentally prevented from appealing his case.  For example, in 
July 1992 he filed a Declaration of Status of Dependents and 
in August 1992 he filed a statement of income, expenses, and 
net worth pertinent to a claim regarding apportionment of his 
VA benefits.  

While there is evidence that in 1980 or 1981, the moving 
party had been declared incompetent for the purpose of 
standing trial for the murder of his first wife, there was no 
evidence that he was incompetent in recent years or for the 
time in question.  For example, VA psychiatric examinations 
in 1988 and 1989 found him to be competent, as did a November 
1992 VA psychiatric examination (during the appeal period).  
He was also competent upon discharge from VA hospitalization 
in October 1993.  Thus, the record before the Board in 
January 1998 did not require a conclusion that the moving 
party was incompetent.  

Accordingly, there is no merit to the allegation of CUE in 
the January 1998 Board decision in failing to have found the 
veteran to have been incompetent for the purpose of 
initiating and handling his own appeal.  

Since the moving party was not rated incompetent, and the 
failure to so rate him was not CUE, only he or his designated 
representative could have filed an NOD with the August 1992 
rating action.  Therefore, the October 9, 1992, statement 
from the moving party's wife could not have been accepted as 
a NOD.

It is also alleged that under the provisions of VA's Manual 
M-21 the RO was under an obligation to inform the moving 
party that the October 1992 letter from his wife was not 
sufficient for the purpose of being a formal NOD.  However, 
the moving party was notified in June 1992 of his appeal 
rights and that form specifically informed him that he could 
appeal the determination to the Board at any time within one 
year from the date of the issued letter.  He was also 
informed that he must start the appeal process by filing an 
NOD, which he could do by writing a letter to the RO 
indicating that he wished to appeal.  That notification 
letter also informed the moving party of his right to 
representation, without charge, by an accredited 
representative, or assistance by an agent or attorney.  

This notice should have made it clear to the moving party 
that the filing of an NOD had to be by himself or a proper 
representative.  See 38 C.F.R. § 20.201; see also Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (In which the 
Federal Circuit held that 38 C.F.R. § 20.201 is a reasonable 
and permissible construction of 38 U.S.C.A. § 7105).  Indeed, 
the notification repeated the word "you" at least three 
times in the language discussed above.  Additionally, the 
moving party had experience with the process of VA appeals.  

Moreover, the M-21 did not create an additional duty to 
assist veterans procedurally, from the standpoint of due 
process.  In any event it is not undebatable that such a duty 
existed or, if existent, that the RO failed to comply with 
it, or that, had such duty existed, and the moving party had 
received added notice, that he would have then filed an NOD.

In sum, it is found that the statutory or regulatory 
provisions extant at the time were correctly applied by the 
Board when it determined that the October 9, 1992 statement 
from the moving party's wife was not a valid NOD.  Therefore, 
in January 1998 the Board did not commit CUE when it did not 
accept the October 1992 statement as an NOD.  

The June and August 1992 rating decisions considered only the 
appropriate evaluation for PTSD, but did not consider whether 
the moving party was entitled to TDIU.  The issue of 
entitlement to a total rating based on individual 
unemployability is separate from that of the proper 
evaluation for a service connected disability.  Parker v. 
Brown, 7 Vet. App. 116, 118-119 (1994).  

While the moving party did not file a formal claim of 
entitlement to TDIU until February 1995, the Board must 
consider whether there was a pending informal claim for TDIU 
prior to October 9, 1992.  

Subsequent to the Board's January 1998 decision, the Federal 
Circuit held that where a veteran:  (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. 
Cir. 2001).

It is debatable whether the Roberson holding has a 
retroactive reach.  In a March 1992 statement the moving 
party indicated that he was seeking a rating of 100 percent 
disabled and indicated that he was permanently and totally 
disabled.  Such statement could viewed as a claim for total 
rating.  Under the Roberson standard, an October 1989 
statement from a Vet Center social worker that the moving 
party had not been able to gain meaningful employment due to 
PTSD could also arguably constitute an informal claim for 
TDIU.  

Thus, there is evidence of an informal claim of entitlement 
to TDIU at the time of the June and August 1992 rating 
decisions.  While these decisions did not address entitlement 
to TDIU, the Federal Circuit has held that, if the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the only recourse is to file a CUE 
claim.  Id.; Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 
2005).  As applied to this case, the RO's June and August 
1992 rating decisions, which did not explicitly address the 
pending informal TDIU claim, are deemed to be denials of that 
claim.  Since the moving party did not appeal that issue, it 
became final, and can only be revised on the basis of CUE.  

In this regard there was evidence that PTSD precluded gainful 
employment prior to October 9, 1992.  This evidence was in 
the form of the reports that the moving party had not been 
employed for much of the time since 1988 and was in receipt 
of Social Security Disability Insurance benefits.  However, a 
report of hospitalization from October to November 1991 
indicated that the moving party was employed as an instructor 
of law at a university at the time.  It would not have been 
undebatably erroneous to conclude that this was substantially 
gainful employment.

Even if this employment was not substantially gainful, there 
was also ample evidence that the moving party's 
unemployability was not due to service connected disability.  

The treatment reports from the period prior to October 9, 
1992, show that the bulk of his symptomatology was attributed 
bipolar disorder, schizophrenia, and an affective disorder; 
conditions that were not service connected.  An April 1992 VA 
examination noted that the moving party worked briefly as an 
adjunct professor but could not handle the stress.  The 
examiner found that the evaluation failed to confirm a 
diagnosis of PTSD, and, instead, rendered a diagnosis of 
bipolar disorder.  Accordingly, the Board had a basis for 
concluding that entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities did not arise prior to October 9, 1992.

It has also been alleged that there was CUE in not accepting 
the report of VA psychiatric examination in November 1992 as 
new and material evidence for the purpose of establishing an 
earlier effective date.  In the August 2006 order, the Court 
found that the Board had failed to consider whether other 
evidence received or constructively of record within the one-
year appeal period commencing in August 1992 constituted new 
and material evidence.  

The moving party cites Muehl v. West, 13 Vet App 159 (1999).  
In Muehl the Court considered the provisions of 38 C.F.R.  § 
3.156(b).  That regulation provides that if new and material 
evidence is received within the one year appeal period after 
a decision denying a benefit, the evidence will be considered 
as having been filed in conjunction with the claim that was 
pending at the beginning of the appeal period.  

If new and material evidence (other than service department 
records) are received within the appeal period, the effective 
date will be as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q).  

In Muehl the veteran claimed entitlement to pension benefits 
in December 1992, the RO denied entitlement to pension 
benefits in September 1993.  Within one year of that decision 
the RO received Social Security Administration (SSA) records 
showing that the veteran had been awarded disability from 
that agency prior to his December 1992 claim.

The Board found that the decision denying benefits became 
final and that the SSA records constituted a new claim.  
Relying on 38 C.F.R. § 3.156(b) the Court held that the SSA  
records constituted new and material evidence, thereby 
preventing the September 1993 decision from becoming final, 
and that the appropriate effective date for the grant of  
pension, was December 1992, when the veteran made the claim 
that served as the basis for the September 1993 decision.

Because the January 1998 Board decision failed to consider 38 
C.F.R. § 3.156(b), the regulatory provisions were incorrectly 
applied.  Nonetheless, despite the presence of these errors, 
it is not absolutely clear that a different result would have 
ensued, had these errors not been made.  

At the time of the Board's 1998 decision new and material 
evidence was interpreted as evidence that had a reasonable 
possibility of changing the outcome.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

Subsequent to the Board's 1998 decision, the Federal Circuit 
overturned the Manio standard and held that new and material 
evidence meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R.  § 3.156(a) (2001).

The October 1992 letter from the moving party's wife reported 
that, in her daily observations, flipping a hamburger at a 
fast food restaurant would be a stressful situation for her 
husband if the spatula did not turn the right way, or if a 
co-worker happened to look at him in a peculiar way and set 
off his paranoia.  She asked that VA re-evaluate her 
husband's claim considering his unemployment history.  While 
this letter expresses a belief that the moving party is 
unemployable as a result of a psychological disability, as a 
lay person, the moving party's wife would not be competent to 
express an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As such, the October 1992 letter does not raise a reasonable 
possibility of substantiating the TDIU claim.  Under the 
Hodge standard, the Board would not have had to conclude that 
the October 1992 letter constituted new and material 
evidence.  The essential contention in that letter, that the 
veteran was unemployable due to psychiatric symptoms, had 
been reported in earlier treatment reports, specifically, the 
October 1989 report discussed above.  The Board could have 
concluded that the October 1992 letter was cumulative and, 
therefore, not new and material.

The Board has also considered whether a November 1992 VA 
examination could constitute new and material evidence.  The 
November 1992 examiner found that the major portion of the 
moving party's symptomatology was related to non-service 
connected affective disorder.  Although the moving party 
reported that he was not currently employed, the examiner 
expressed no opinion as to the impact of the service 
connected PTSD on his ability to maintain gainful employment.  
Thus, this report neither raised a reasonable possibility of 
substantiating the informal TDIU claim nor was it so 
significant as to require being considered in order to fairly 
decide the merits of the claim.  In this regard, again, 
evidence of unemployment and the moving party's contention 
that he was totally and permanently disabled were of record 
prior to the June and August 1992 rating decisions.  As such, 
the Board could have concluded that the November 1992 
examination report was also cumulative.   

Finally, the Board notes that VA treatment reports from 
December 1992 to November 1994 appear to have been associated 
with the claims file subsequent to the June and August 1992 
rating decisions.  However, the Board recognizes that in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board even where they were not 
actually before the adjudicating body.  Therefore, as a 
portion of these records fall within the one-year appeal 
period commencing in August 1992, the Board must consider 
whether or not they constitute new and material evidence 
under 38 C.F.R. § 3.156(b).  

The treatment records from December 1992 to August 1993, 
reflect treatment for PTSD.  In February 1993 the moving 
party described his symptoms as moderate and indicated that 
he wanted to find a job teaching.  These records do not 
discuss the effect of PTSD on employability.  Therefore, 
these records do not raise a reasonable possibility of 
substantiating the claim and, as evidence of a diagnosis of 
and treatment for PTSD were of record prior to the June and 
August 1992 rating decisions, these records are also 
cumulative and, thus, not new and material.  

In light of the aforementioned evidence, the Board finds that 
the evidence does not clearly show that the moving party 
would have been entitled to a total disability rating based 
on individual unemployability prior to October 9, 1992 had 
the provisions of 38 C.F.R. § 3.156(b) been applied.  

In summary, the Board's January 1998 decision does not 
contain an outcome determinative error.  Thus, the January 
28, 1998 Board decision is not clearly and unmistakably 
erroneous.  The moving party's motion for revision of that 
decision is denied.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.  


ORDER

The motion alleging CUE in a January 1998 Board decision 
which denied entitlement to an effective date prior to 
October 9, 1992 for a total disability rating for PTSD is 
denied.  




                       
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



